PER CURIAM.
Robert E. Moon has filed an interlocutory appeal from the trial court’s order denying his motion to vacate a default.
The trial court’s decision must stand unless Moon has shown excusable neglect and a meritorious defense. As Moon has failed to show an abuse of discretion by the trial court, the order denying the motion is affirmed. L.B.T. Corp. v. Camacho, 429 So.2d 88 (Fla. 5th DCA 1983); Abel, Tony & Aldo Creative Group, Inc. v. Friday Night Investors, Inc., 419 So.2d 1135 (Fla. 3d DCA 1982); Claffey v. Serafino, 338 So.2d 270 (Fla. 2d DCA 1976); Benedict v. W.T. Hadlow Co., 52 Fla. 188, 42 So. 239 (1906).
AFFIRMED.
GRIMES, A.C.J., and RYDER SCHOONOVER, JJ., concur. and